   Case 1:19-mj-00574-RLM Document 1 Filed 06/20/19 Page 1 of 4 PageID #: 1




SSS:JRS


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                         COMPLAINT


       - against-                               (T. 21, U.S.C., § 963)
FENG JIANG and                                   19-M-574
CHANG XU,

                        Defendants.

                                       X


EASTERN DISTRICT OF NEW YORK,SS:

              LAMONT ERASER,being duly sworn, deposes and states that he is a Special

Agent with the United States Department of Homeland Security, Immigration and Customs

Enforcement, Homeland Security Investigations("HSI"), duly appointed according to law

and acting as such.

              In or about June 2019, within the Eastern District of New York and elsewhere,

the defendants FENG JIANG and CHANG XU,together with others, did knowingly and

intentionally conspire to import a controlled substance into the United States from a place

outside thereof, which offense involved a substance containing

3,4-Methylenedioxymethamphetamine("MDMA"),a Schedule I controlled substance,

contraiy to Title 21, United States Code, Section 952(a).

              (Title 21, United States Code, Section 963)
   Case 1:19-mj-00574-RLM Document 1 Filed 06/20/19 Page 2 of 4 PageID #: 2




               The source of your deponent's information and the grounds for his belief are

as follows:'

               1.     I am a Special Agent with HSI and have been since 2016. Through my

training, education and experience, I have become familiar with the manner in which illegal

narcotics are transported and distributed. I have participated in numerous investigations

related to importation of controlled substances.

               2.     On or about June 8, 2019, Customs and Border Protection("GBP")

officers at the John F. Kennedy International Airport Mail Branch intercepted a parcel being

shipped internationally from Germany to the United States. GBP conducted an enforcement

examination ofthe parcel, which was found to contain approximately 8,686 grams of a

white-powdeiy substance.

               3.     GBP officers conducted a field test of the substance that revealed the


presence of MDMA.

               4.     The parcel was addressed to "Ghen," at an address in Queens, New

York (the "Queens Address"). The label on the parcel also included a partially legible phone

number.


               5.     On or about June 20, 2019, undercover law enforcement agents made a

controlled delivery ofthe parcel to the Queens Address. The individual who came outside to

receive the package ("Individual-1") stated that the package was not his, but that he




      '        Because the purpose of this complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all ofthe relevant facts and
circumstances of which I am aware.
   Case 1:19-mj-00574-RLM Document 1 Filed 06/20/19 Page 3 of 4 PageID #: 3




recognized the phone number on the label as the phone number of his tenant, the defendant

CHANG XU. Individual-1 then called XU, who came outside ofthe building.

              6.      The defendant CHANG XU spoke to the undercover agent and said that

the package was intended for him, even though his name had been misspelled as "Chen" on

the label. XU further stated that the phone number on the label was his phone number.

              7.      The defendant CHANG XU was then placed under arrest by law

enforcement officials and his cell phone was seized incident to arrest.

              8.      With The defendant CHANG XU's consent, law enforcement officials

searched XU's cell phone and discovered text communications between XU and the

defendant FENG JIANG. In these communications, JIANG instructed XU on what to do

when he received the parcel, including instructions to arrange for JIANG to pick up the

parcel from XU. These communications further indicated that JIANG intended to pay XU

$1,000 for receiving the package.

              9.      Several hours after the defendant CHANG XU's arrest, the defendant

FENG JIANG came to the Queens Address and was arrested by law enforcement agents.

JIANG possessed more than $3,000, including $1,000 that was kept separately from the

remaining currency.
   Case 1:19-mj-00574-RLM Document 1 Filed 06/20/19 Page 4 of 4 PageID #: 4




             WHEREFORE,your deponent respectfully requests that the defendants FENG

JIANG and CHANG XU be dealt with according to law.




                                            LAMO^^^ER
                                            Special A^ent
                                            U.S. Department of Homeland Security,
                                            Homeland Security Investigations


Sworn to before me this
20th day of June, 2019


              C.
                   A.
.THE HONORABLE B          s ^i\av\n
CHIEF UNITED STA'.
EASTERN DISTRICT
